EXHIBIT CONFIDENTIAL TREATMENT REQUESTED PURSUANT TO RULE 24b-2 Certain portions of this exhibit have been omitted pursuant to a request for confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.The omitted materials have been filed separately with the Securities and Exchange Commission. AIRLINE SERVICES AGREEMENT BETWEEN MIDWEST AIRLINES, INC. AND REPUBLIC AIRLINE, INC. AND, IN A LIMITED CAPACITY, MIDWEST AIR GROUP, INC. AND REPUBLIC AIRWAYS HOLDINGS INC. DATED AS OF SEPTEMBER 3, 2008 AIRLINE SERVICES AGREEMENT This Airline Services Agreement (this “Agreement”), dated as of September 3, 2008 (the “Effective Date”), is between Midwest Airlines, Inc., a Wisconsin corporation (“Midwest”), Republic Airline, Inc., an Indiana corporation (“RAI”), and Midwest
